Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants response filed on 11/12/2020 is hereby acknowledged.
Claim Rejections - 35 USC § 112
Response to Arguments
Applicant’s arguments, see response, filed 11/12/2020, with respect to written description have been fully considered and are persuasive when taken together with the claim amendments.  The rejection of the claims under 36 USC 112 for lacking adequate written description has been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-15 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bidney et al (US Patent 9499837).
The claims are drawn to a method for producing a male sterile wheat plant comprising introducing any genetic modification into any endogenous wheat MS9, or MS22 or MS26 or MS45 polynucleotide sequence in a wheat cell wherein the modification is introduced by a TALEN, meganuclease, zinc finger nuclease, or CRISPR-associated nuclease and wheat plant 
Bidney et al teach a method for making a targeted mutation in MS26 male fertility gene using a meganuclease wherein the plant is a wheat plant and therefore the endogenous gene inherently reads on the instantly claimed sequences, wherein the plant is crossed and selected according to the method steps of the instant claims (see claims 1-4, 7, 9 and 11, for example).  Additionally, Bidney et al disclose using the MS45 gene with their invention (see 2nd and 11th paragraph under Brief Summary of Invention).
Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive. 
Applicant’s statements to disqualify Bidney et al as prior art are applicable to an earlier filing date, but are not, however applicable to a publication date which amounts to a public disclosure that is more than 1 year prior to the instant filing date.  Accordingly, the rejection under 102(a)(1) is maintained.


Claim Rejections - 35 USC § 102
Response to Arguments
response, filed 11/12/2020, with respect to anticipation under 35 USC 102(a)(2) have been fully considered and are persuasive.  The rejection of the claims under 36 USC 102(a)(2) for being anticipated has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 remain rejected under 35 U.S.C. 103 as being obvious over Bidney et al (US Patent 9499837) in view of Zhang et al.
The claims are drawn to a method for producing a male sterile wheat plant comprising introducing any genetic modification into any endogenous wheat MS9, or MS22 or MS26 or 
Bidney et al teach a method for making a targeted mutation in MS26 male fertility gene using a meganuclease wherein the plant is a wheat plant and therefore the endogenous gene inherently reads on the instantly claimed sequences, wherein the plant is crossed and selected according to the method steps of the instant claims (see claims 1-4, 7, 9 and 11, for example).  Additionally, Bidney et al disclose using the MS45 gene with their invention (see 2nd and 11th paragraph under Brief Summary of Invention).
Bidney et al do not teach the above using CRISPR-Cas as required by claim 3.
Zhang et al teach using CRISPR-Cas to modify the genome of maize and wheat plants to make male-sterile plants by targeting the MS26 or MS45 genes (see heading “Use of Cpf1 Gene to Create Male Sterile Plants” and heading “The Use of the Cpf1 CRISPR System to Ensure a Value Added Trait”).
It would have been obvious at the time of filing for one of ordinary skill in the art to modify the invention taught by Bidney et al to use CRISPR-Cas to modify the genome to make male sterile plants as both taught and suggested by Zhang et al.
Applicant's arguments filed 11/12/2020 have been fully considered and are persuasive in part as it regards the filing date of Bidney et al for consideration.
Applicant’s statements to disqualify Bidney et al as prior art are applicable to an earlier filing date, but are not, however applicable to a publication date which amounts to a public disclosure that is more than 1 year prior to the instant filing date.  Accordingly, the rejection under 103 is maintained.

Double Patenting
Claims 1, 2, and 4-15 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 9 and 11 of U.S. Patent No. 9499837. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim methods for making male sterile plants by modifying the instantly claimed genes.
Claims 16-23 are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT T PAGE/Primary Examiner, Art Unit 1663